Under § 1129 of the General Statutes, a party can appeal only from the "judgment of the court in such cause or action." Such appeal may undoubtedly present for review questions of law arising in the trial; but until there is a judgment rendered there can be no right of appeal. In the case before us the action of the Superior Court in sustaining the defendant's remonstrance and declining to accept the committee's report, was not a "judgment" within the meaning of the statute; hence the appeal must be erased from the docket. All concur. Appeal erased from the docket.
 *Page 1